[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      MARCH 23, 2012
                                No. 11-10769
                                                                        JOHN LEY
                            Non-Argument Calendar
                                                                         CLERK
                          ________________________

                     D.C. Docket No. 1:09-cr-00179-KD-M-1

UNITED STATES OF AMERICA,

                                   llllllllllllllllllllllllllllllllllllllll Plaintiff-Appellee,

                                       versus

ERIC SEBASTION BARROW,
a.k.a. bad_red_dragon_2004,

                               llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                (March 23, 2012)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Eric Barrow appeals his sentence of fifteen years’ imprisonment, imposed

after Barrow pled guilty to production of child pornography, in violation of 18
U.S.C. § 2251(a); possession of child pornography, in violation of 18 U.S.C.

§§ 2252A(a)(5)(B), 2256(8)(A); and two counts of distributing child pornography,

in violation of 18 U.S.C. §§ 2252A(a)(2), (b)(1). On appeal, Barrow argues that

his sentence–the mandatory minimum for violations of § 2251(a)–is, as applied to

him,1 cruel and unusual and thus prohibited under the Eighth Amendment.

      We review the legality of a sentence under the Eighth Amendment de novo.

United States v. Flores, 572 F.3d 1254, 1268 (11th Cir. 2009). In evaluating an

Eighth Amendment challenge in a non-capital case, we must first make the

threshold determination that the sentence imposed is grossly disproportionate to

the offense committed. United States v. Johnson, 451 F.3d 1239, 1243 (11th Cir.

2006). The defendant bears the burden of making this showing. Id. “If the

sentence is grossly disproportionate, the court must then consider the sentences

imposed on others convicted in the same jurisdiction and the sentences imposed

for commission of the same crime in other jurisdictions.” Id. (quotations omitted).

      Under 18 U.S.C. § 2251, any person who “employs, uses, persuades,

induces, entices, or coerces any minor to engage in, . . . with the intent that such

minor engage in, any sexually explicit conduct for the purpose of producing any

visual depiction of such conduct or for the purpose of transmitting a live visual

      1
             Barrow suffers from spina bifida and is confined to a wheelchair.

                                              2
depiction of such conduct, . . . if that visual depiction was produced or transmitted

using materials that have been mailed, shipped, or transported in or affecting

interstate or foreign commerce by any means, including by computer” is subject to

a minimum sentence of fifteen years’ imprisonment, with a maximum sentence of

thirty years.2 18 U.S.C. § 2251(a), (e).

       In general, “a sentence within the limits imposed by statute is neither

excessive nor cruel and unusual under the Eighth Amendment.” Johnson, 451

F.3d at 1243. “Outside the context of capital punishment, successful challenges to

the proportionality of particular sentences have been exceedingly rare.” Rummel

v. Estelle, 445 U.S. 263, 272, 100 S. Ct. 1133, 1138 (1980). This Court “has never

found a term of imprisonment to violate the Eighth Amendment, and outside the

special category of juvenile offenders the Supreme Court has found only one to do

so.” United States v. Farley, 607 F.3d 1294, 1343 (11th Cir. 2010). As we noted,

the one case wherein the Supreme Court held a sentence to violate the Eighth

Amendment “was for a sentence of life imprisonment without parole imposed on a

petty criminal who wrote a bad check for $100, the latest in a string of his

relatively minor, nonviolent offenses.” Id.



       2
               The minimum and maximum sentences can be increased if the defendant has
certain previous convictions. 18 U.S.C. § 2251(e).

                                             3
      Upon review of the record and consideration of the parties’ briefs, we

affirm. We have recognized that sentences within the statutory limits generally do

not violate the Eighth Amendment, and that a defendant whose sentence falls

below the statutory maximum cannot make the threshold showing of gross

disproportionality. Johnson, 451 F.3d at 1243. Barrow was sentenced to the

statutory minimum length. He cannot carry his burden of showing that his

sentence was grossly disproportionate to the offense committed and, therefore, he

cannot show that his sentence is cruel and unusual. See id. Accordingly, we

affirm.

      AFFIRMED.




                                        4
MARTIN, Circuit Judge, concurs in result.




                                       5